UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1495



LUTHER C. EDMONDS,

                                            Plaintiff - Appellant,

          versus


JOHN E. CLARKSON, Individually and in his
official capacity as Judge, Fourth Judicial
Circuit of Virginia, Circuit Court of the City
of Norfolk; MARC JACOBSON, Individually and in
his official capacity as Judge, Fourth Judi-
cial Circuit of Virginia, Circuit Court of the
City of Norfolk; JEROME JAMES, Individually
and in his official capacity as Judge, Fourth
Judicial Circuit of Virginia, Circuit Court of
the City of Norfolk; EVERETTE A. MARTIN, JR.,
Individually and in his official capacity as
Judge, Fourth Judicial Circuit of Virginia,
Circuit Court of the City of Norfolk; JOHN C.
MORRISON, JR., Individually and in his offi-
cial capacity as Judge, Fourth Judicial Cir-
cuit of Virginia, Circuit Court of the City of
Norfolk; CHARLES E. POSTON, Individually and
in his official capacity as Judge, Fourth
Judicial Circuit of Virginia, Circuit Court of
the City of Norfolk; WILLIAM F. RUTHERFORD,
Individually and in his official capacity as
Judge, Fourth Judicial Circuit of Virginia,
Circuit Court of the City of Norfolk; LYDIA C.
TAYLOR, Chief Judge, Individually and in her
official capacity as Chief Judge, Fourth
Judicial Circuit of Virginia, Circuit Court of
the City of Norfolk; ALBERT TEICH, Individ-
ually and in his official capacity as Clerk,
Circuit Court of the City of Norfolk; COM-
MONWEALTH OF VIRGINIA JUDICIAL INQUIRY AND
REVIEW COMMISSION; PAUL F. SHERIDAN, Individ-
ually and in his official capacity as Chair-
man, Judicial Inquiry and Review Commission;
RENO S. HARP, III, Individually and in his
official capacity as Counsel, Judicial Inquiry
and Review Commission,

                                          Defendants - Appellees.




                           No. 98-1612



LUTHER C. EDMONDS,

                                           Plaintiff - Appellant,

          versus


JOHN E. CLARKSON, Individually and in his
official capacity as Judge, Fourth Judicial
Circuit of Virginia, Circuit Court of the City
of Norfolk; MARC JACOBSON, Individually and in
his official capacity as Judge, Fourth Judi-
cial Circuit of Virginia, Circuit Court of the
City of Norfolk; JEROME JAMES, Individually
and in his official capacity as Judge, Fourth
Judicial Circuit of Virginia, Circuit Court of
the City of Norfolk; EVERETTE A. MARTIN, JR.,
Individually and in his official capacity as
Judge, Fourth Judicial Circuit of Virginia,
Circuit Court of the City of Norfolk; JOHN C.
MORRISON, JR., Individually and in his offi-
cial capacity as Judge, Fourth Judicial Cir-
cuit of Virginia, Circuit Court of the City of
Norfolk; CHARLES E. POSTON, Individually and
in his official capacity as Judge, Fourth
Judicial Circuit of Virginia, Circuit Court of
the City of Norfolk; WILLIAM F. RUTHERFORD,
Individually and in his official capacity as
Judge, Fourth Judicial Circuit of Virginia,
Circuit Court of the City of Norfolk; LYDIA C.
TAYLOR, Chief Judge, Individually and in her
official capacity as Chief Judge, Fourth Judi-
cial Circuit of Virginia, Circuit Court of the
City of Norfolk; ALBERT TEICH, Individually

                      2
and in his official capacity as Clerk, Circuit
Court of the City of Norfolk; COMMONWEALTH OF
VIRGINIA JUDICIAL INQUIRY AND REVIEW COM-
MISSION; PAUL F. SHERIDAN, Individually and in
his official capacity as Chairman, Judicial
Inquiry and Review Commission; RENO S. HARP,
III, Individually and in his official capacity
as Counsel, Judicial Inquiry and Review
Commission,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert E. Payne, District Judge.
(CA-97-364-N)


Submitted:   October 20, 1998          Decided:   November 3, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Luther C. Edmonds, Appellant Pro Se. Gregory E. Lucyk, Mary Eliz-
abeth Shea, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; Abram William VanderMeer, Jr., CLARK & STANT, P.C., Vir-
ginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     In these consolidated appeals, Luther C. Edmonds appeals from

the district court’s orders (1) dismissing his 42 U.S.C.A. § 1983

(West 1994 & Supp. 1998) complaint and related state law claims

(No. 98-1495), and (2) imposing sanctions against him under Fed. R.

Civ. P. 11 (No. 98-1612). Our review of the record and the district

court’s opinions discloses no reversible error. Accordingly, we

affirm on the reasoning of the district court. Edmonds v. Clarkson,

No. CA-97-364-N (E.D. Va. Mar. 15 & Apr. 9, 1998). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  4